Citation Nr: 1815423	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for right hip strain, rated as 20 percent disabling prior to November 16, 2011, and 10 percent thereafter, to include the propriety of the reduction from 20 percent to 10 percent, effective November 16, 2011.

2.  Entitlement to an increased disability rating for status post stress fracture of the left pelvis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to May 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, when the Veteran filed a notice of disagreement with the November 2011 rating decision, which reduced her assigned disability rating of 20 percent to 10 percent for right hip strain, effective November 16, 2011, she indicated not only that she disagreed with the reduction in rating, but also that a higher rating for her hip disability was warranted.  In addition, the propriety of the reduction was discussed in the April 2012 statement of the case, to which the Veteran filed her substantive appeal.  Thus, the Veteran's appeal of the November 2011 rating determination has brought before the Board the issue of the propriety of the reduction of her disability rating, in addition to the Veteran's claim for entitlement to an increased disability rating for her service-connected right hip strain.  Accordingly, the issue has been recharacterized as shown on the title page of this decision.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction. VA will notify the Veteran when further action, on her part, is required. 


REMAND

Although the Board regrets the delay, it finds that the Veteran's claim must be remanded for further development.  Specifically, the Board finds that the most recent VA examination of the Veteran's hips is inadequate for purposes of evaluating her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In October 2016, the Veteran underwent a VA hip examination.  At that time, the examiner found no diagnosis related to her service-connected bilateral hip disabilities.  He acknowledged her reports of pain, but determined that he would be unable to describe any additional limitation of motion due to such pain without resorting to speculation.  However, the examiner did not explain why he was unable to do so. 

The Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined. Here, there was no explanation as to why the Veteran's reports were not a sufficient basis for making a conclusion about additional impairment due to pain.

As a result, the Board finds that an addendum opinion is necessary.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").

In addition, the Veteran testified in February 2017 as to additional neurological symptoms she experienced, to include radiating pain that affected her legs and numbness in the right hip area.  There is no discussion in the October 2016 examination report concerning these additional symptoms and their relation, if any, to the Veteran's service-connected disabilities. 

Finally, the Board observes that a new precedential opinion that directly affects this case has been issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

Upon review of the report of the Veteran's October 2016 VA examination, the Board finds that they do not comply with the requirements of Correia.  Therefore, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the appropriate VA examination to evaluate her service-connected bilateral hip disabilities. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




